J-A10001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

CHRISTOPHER JOE YOUNGER

                            Appellant                  No. 541 WDA 2015


          Appeal from the Judgment of Sentence November 14, 2014
             In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0011526-2010


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.

JUDGMENT ORDER BY PANELLA, J.                        FILED AUGUST 12, 2016

        Appellant, Christopher Joe Younger, appeals from the judgment of

sentence of the Court of Common Pleas of Allegheny County. A jury

convicted him of possession of a controlled substance (heroin) and criminal

conspiracy.1 Upon review, we adopt the trial court’s Rule 1925(a) opinions

and affirm the judgment of sentence.

        Given the parties’ intimate familiarity with the details of this case and

the trial court’s thorough recounting of the facts and procedural history, we

need not further elaborate upon the background of this case. See Trial Court

Opinion, 1/31/14, at 2, 4-6.



____________________________________________


1
    35 P.S. § 780-113(a)(30), and 18 Pa.C.S.A. § 903(a), respectively.
J-A10001-16



       Following the trial court's disposition of his post-sentence motion,

Appellant filed a concise statement of errors complained of on appeal, raising

a plethora of issues. The trial court issued a comprehensive opinion in

support of its ruling under Pennsylvania Rule of Appellate Procedure

1925(a). See Trial Court Opinion, 1/31/14. On appeal, this Court vacated

Appellant’s judgment of sentence pursuant to the United States Supreme

Court’s decision in Alleyne v. United States, --- U.S. ---, 133 S.Ct. 2151

(2013), and remanded for resentencing. See Commonwealth v. Younger,

1601    WDA 2012 (Pa.            Super., filed August 20, 2014) (unpublished

memorandum). The trial court resentenced Appellant on November 14,

2014. Appellant again filed post-sentence motions, which the trial court

denied.

       Subsequent thereto, Appellant filed a second concise statement, which

contained repeated allegations of error previously addressed in the trial

court’s January 31, 2014 opinion. On September 24, 2015, the trial court

issued a second Rule 1925(a) opinion. In disposing of Appellant’s issues, the

trial court adopted its prior opinion in order to address Appellant’s

overlapping claims.

       On appeal, Appellant raises fifteen issues for our review, a staggering

number.2 See Appellant’s Brief at 5-7.

____________________________________________


2
 “While criminal defendants often believe that the best way to pursue their
appeals is by raising the greatest number of issues, actually, the opposite is
(Footnote Continued Next Page)


                                           -2-
J-A10001-16



      After careful review of the parties’ briefs, the record on appeal, and

the relevant case law, we conclude that the trial court’s opinions, authored

by the Honorable Jill E. Rangos, thoroughly and properly dispose of

Appellant’s issues on appeal. See Trial Court Opinion, 1/31/14, at 7-15; Trial

Court Opinion, 9/24/15, at 4-8. We, therefore, affirm the judgment of

sentence based on those decisions.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2016
                       _______________________
(Footnote Continued)

true: selecting the few most important issues succinctly stated presents the
greatest likelihood of success.” Commonwealth v. Ellis, 626 A.2d 1137,
1140 (Pa. 1993). “Appellate advocacy is measured by effectiveness, not
loquaciousness.” Id., at 1140-1141 (citation omitted). This is because
“[l]egal contentions, like the currency, depreciate through over issue. The
mind of an appellate judge is habitually receptive to the suggestion that a
lower court committed an error. But receptiveness declines as the number of
assigned errors increases. Multiplicity hints at lack of confidence in any
one[.]” Commonwealth v. Robinson, 864 A.2d 460, 480 n.28 (Pa. 2004)
(quoting Robert H. Jackson, J., “Advocacy Before the United States Supreme
Court,” 25 Temple L.Q. 115, 119 (1951)). See also, Ruggero J. Aldisert, J.
“Winning on Appeal: Better Briefs and Oral Argument,” 129 (2d ed. 2003)
(“When I read an appellant’s brief that contains more than six points, a
presumption arises that there is no merit to any of them.”).



                                            -3-
J-A10001-16




              -4-
                                                                    Circulated 07/11/2016 02:28 PM




             IN THE COURT OF COMMON J_>LEAS OF ALLEGHENY COUNTY,
                                PENNSYLVANIA



COMMONWEALTH OF PENNSYLVANIA              CRIMINAL DIVISION

     v.                                   CC No. 201011526

CHRISTOPHER YOUNGER


Appeal of:
                                         OPINION


CHRISTOPHER YOUNGER,
                                         Honorable Jill E. Rangos
     Appellant                           Room 533
                                         436 Grant Street
                                         Pittsburgh, PA 15219

                                          Copies to:

                                          Lucas Kelleher
                                          104 Keystone Street
                                          Altoona, PA 16602

                                          Michael Streily
                                          Office of the District Attorney
                                          401 County Courthouse
                                          436 Grant St.
                                          Pittsburgh, PA 15219
    IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA



    COMMONWEALTH OF PENNSYLVANIA                       CRIMINAL DIVISION

          V.                                           CC No. 201011526

    CHRISTOPHER YOUNGER


    Appeal of:



    CHRISTOPHER YOUNGER,

          Appellant

                                              OPINION

RANGOS,J.                                                                  January 31, 2014


           On April 2, 2012, Appellant, Christopher Younger, was convicted by a jury of his peers

of one count of Possession with Intent to Deliver a Controlled Substance 1 (Heroin) and one count

of Criminal Conspiracy'.         Appellant was sentenced to the mandatory three to six years of

incarceration on the PWID count with three years consecutive probation and a concurrent three

years probation on the Conspiracy count. Post Sentence Motions were denied on September 17,

2012 and Appellant filed a Notice of Appeal on October 15, 2012. Appellant filed a Statement

of Errors Complained of on Appeal on November 7, 2012.

           While this Court was writing its Opinion, counsel for Appellant filed a Motion to

Withdraw. This Court granted the motion and permitted subsequent counsel, the Office of the

Public Defender, to file a supplemental Concise Statement nunc pro tune.         Before filing a


1
    35 P.S. § 780-113(a) (30).
2
    18 P.S. § 903(a).


                                                  2
    Supplemental Concise Statement, the Office of the Public Defender withdrew on September            17,

    2013 and current counsel entered his appearance.       Appellant, through his current counsel, filed a

    Supplemental Concise Statement of Matters Complained of on Appeal on November 25, 2013.



                                MATTERS COMPLAINED OF ON APPEAL

            Appellant, in his initial Concise Statement raised the following seven issues on
            appeal:

            Did the sentencing court err by concluding that Defendant is ineligible for the
            RRRI3 program?

            Was the evidence insufficient to support the verdict?

            Was the jury verdict against the weight of the evidence?

            Did the jury render an inconsistent verdict by acquitting Defendant of the Simple
            Possession count and convicting on the Possession with Intent to Deliver count?

            Was a juror unlawfully or otherwise coerced into returning a guilty verdict?

            W[ ere J there significant and reversible issues in the deliberation process?

            Was the jury verdict not unanimous?

Concise Statement of Errors to be Raised on Appeal, p. 1-2.         (November 7, 2012)

            Current counsel filed a Supplemental     Concise Statement, which· incorporated by

reference the original Concise Statement, restated some issues previously raised in the

original Concise Statement and raised new allegations of error. Specifically, Appellant

alleges this Court erred in not sentencing him to RRRI following the Commonwealth's

waiver of eligibility requirements and abused its discretion in determining that he is not

an eligible candidate for boot camp.          Appellant further alleges that the Court erred in

determining that Appellant did not have an expectation of privacy in the vehicle, in


3
    Recidivism   Risk Reduction Incentive.


                                                      3
permitting a Commonwealth witness to testify as an expert, in admitting into evidence the

bail background          information   form, as it was both irrelevant and prejudicial,     and in

admitting irrelevant and prejudicial hearsay testimony.          Next, Appellant "avers that the

Trial Court erred and/or abused its discretion in overruling objections and requests for

mistrials during the Defendant's jury trial."         Appellant also alleges the Court erred in

denying pretrial motions in limine and that the Affidavit of Probable Cause was invalid as

once false and/or inaccurate statements included therein are removed from consideration,

the remaining         facts do not establish probable cause.    Additionally,   Appellant alleges

prosecutorial     misconduct      in failing to provide discovery and in presenting       evidence

which contradicted information in the search warrant.          Lastly, Appellant alleges that this

Court erred in denying a motion for extraordinary relief based on lack of a unanimous

verdict.     Supplemental      Concise Statement of Errors to be Raised on Appeal, p. 4-8.

(November 25, 2013)



                                        SUMMARY OF THE CASE

           Corporal      Mike Colberg of the Monroeville     Police Department,    a police officer with

twenty years experience, testified that he was on patrol duty with his canine partner on May 5,

2010.      (Transcript    of Jury Trial of March 28, 2012 to April 2, 2012, hereinafter TI 69) He

responded to a call at A & L car dealership ("Dealership") where a Chevy Impala had been

abandoned.       (TI 70) Appellant, Christopher Younger, reportedly had left the car in that spot,

blocking     in his own car, a 2004 Land Rover, after a dispute between Appellant                and the

Dealership over damages to a loaner car. (TI 70, 75) When Corporal Colberg approached the

Impala, he noticed a strong odor of marijuana from several feet away.                (TT 76)    Corporal




                                                      4
    Colberg testified that he intended to impound the vehicle and obtain a search warrant.    (IT 80)

    Before the tow truck arrived, the manager of the Dealership observed Appellant in an adjacent

    parking lot, approximately forty yards uphill. (IT 80-81)

            When Corporal Colberg arrived in the adjacent lot, he observed Appellant          running

    toward a Toyota Avalon and reaching for the driver's side door handle.       (IT 82)     Corporal

    Colberg also observed a codefendant in this case, Nakia Miller,4 standing on the passenger side

    of the vehicle. Id. Appellant told the Corporal that he was running to get something out of his

car. (IT 84) Based on a prior report from the Dealership earlier that day, specifically that

Appellant was seen carrying a gun on his person during a verbal altercation (IT 70), the

Corporal handcuffed Appellant for officer safety. (TI 84) His canine partner, a certified drug

sniffing dog, then alerted three times on the Avalon: on the driver's side door along the seam, at

the trunk seam and on the passenger side door seam. (TI 89)

            While Appellant and Miller were talking to the Corporal, Detective John Pawlowski, who

had responded as backup, observed on the front passenger floor board inside the Avalon a gray

wool tube sock that was stuffed with something. (IT 120) After obtaining a search warrant,

police searched both the Impala and the Avalon. (IT2 7) From inside the sock found on the

Avalon front passenger floor, 1003 individual stamped bags of heroin were recovered. (TI2 21)

Officers also recovered six cell phones from inside the Avalon. (IT2 6) In addition, Officer

James Hredzak testified that he found in the Avalon a plastic bottle that looked like a Coca-Cola

bottle, but actually came apart and contained a secret compartment which, in his experience, is

commonly used to conceal narcotics. (IT2 9) Of significance, Officer Hredzak also recovered

from the center console a wallet containing Appellant's social security card and credit cards,

(TI2 9-10) and several other indicia of Appellant's presence in the vehicle, including his
4
    Miller's case was severed prior to trial.


                                                   5
passport and several prescription            medication      bottles in the back seat.       (IT2 13)     The lease

agreement for the Avalon was also recovered from the vehicle and listed codefendant Miller as

the Lessee.      (IT2 10) Miller and Appellant both initially indicated that the Avalon was owned

by a female friend of theirs. (IT 118)

          Officer    Hredzak     testified    that   while     Appellant   was    detained     at the scene,         he

spontaneously       offered various explanations for his conduct.'         (IT 122) Initially, he indicated he

was heading to his car (the Avalon) to retrieve something when he was detained.                          Id.     Later,

Appellant said that he came with codefendant Miller and a third individual named Chris in the

Avalon to retrieve his Impala.6 Id. After the police dog alerted on the Avalon, Appellant stated

that whatever was in the car did not belong to him. (IT 123) Specifically, Appellant stated his

incredulity that Miller would bring illegal items into the car with him when the only thing

Appellant had wanted was a ride. (IT 125) Next, Appellant asked to be taken out of earshot of

Miller.    Id.      Once separated, Appellant offered to give Officer Hredzak a drug dealer in

Monroeville in exchange for his release. (IT 123-124) Based on the numerous inconsistent

statements, the Officer decided not to ask Appellant to reduce any of his statements to writing.

(IT 124)

          Detective Mark Goob testified by stipulation of counsel as an expert in narcotics

transactions. (IT2 101) After considering the sheer number of stamp bags recovered, the lack

of paraphernalia recovered from either the Avalon or Appellant, the minimal income of

Appellant compared to his lifestyle, and his use of a vehicle not registered in his name, Det.

Goob concluded that the drugs were possessed with the intent to deliver and not for personal use.

(IT2103)

-~ Officer Hredzak testified that he asked Appellant several times to stop talking. (TI 123)
6
   Appellant offered other variations of his story which were summarized by Officer Hredzak at the suppression
hearing and referenced infra at p. 8.


                                                          6
                                                   DISCUSSION

          Appellant's Concise.' Statements are nothing short of a muddled mess. Appellant's
                                             i
scatter-shot approach and failure to develop a number of issues with sufficient specificity and

citation to the record make it difficult for this Court to properly address Appellant's allegations

of error. In an attempt to respond td the numerous allegations raised, this Court has rearranged

and combined Appellant's issues inio the following areas: pretrial, trial, verdict, and sentence.

                                                       Pretrial

         Appellant claims that this Court erred in denying Appellant's Motion to Suppress.

Appellant asserts that this Court erred in determining that he did not have an expectation of

privacy regarding the vehicle at issue. The standard of review in determining whether the trial

court appropriately denied the suppression motion is whether the record supports the factual

findings and whether the legal conclusions drawn from these facts are correct. Commonwealth

v. Stevenson, 894 A.2d 759, 769 (Pa.Super. 2006).

         When challenged by the Commonwealth, the defendant has the burden of proving by a

preponderance      of evidence that he has a reasonable expectation of privacy in the vehicle in

question.8 Commonwealth v. Sell, 470 A.2d 457, 466 (Pa. 1983). Appellant failed to establish a

reasonable expectation of privacy. According to the testimony at the suppression hearing, a

dispute between Appellant and the rpealership arose out of damage to a loaner car Appellant had

been provided while the Dealership performed repairs to Appellant's 2004 Land Rover. The

police became involved when Appellant returned to the Dealership in an Impala which he then

7
  This Court notes that the Supplemental Concise Statement is anything but concise, coming in at a whopping 69
pages, which fails to comply with Pa. R.A. P. 1925. This Court further notes that despite its length, the
Supplemental Concise Statement fails to state with specificity where in the record each of these alleged errors were
committed.
8
  Appellant fails to state which vehicle he believes was "at issue" at the suppression hearing, the Impala left at the
Dealership or the Avalon at the adjacent lot. Based on the testimony at the suppression hearing, this Court believes
Appellant intended to refer to the Avalon.


                                                           7
abandoned.      After being observed running toward the driver's door of an Avalon in an adjoining

parking lot above the Dealership, Appellant was approached by police and detained for officer

safety. He spontaneously made numerous contradictory statements to the police during that

encounter.     Appellant first told officers on the scene that he arrived in the Avalon, and then said

that he did not, that someone had dropped him off. (Transcript of Suppression Hearing of July

15, 2011, hereinafter ST 15) Appellant then stated that the Avalon belonged to a female friend,

and if the police wanted to search the vehicle, they would have to ask her. Id. According to

Officer Hredzak, "As the story evolved, [Appellant stated that the car] was a family business

vehicle, and then later told [the Officer] that Mr. Miller owned the vehicle.'' (ST 16) After the

search warrant was obtained and executed and the drugs were recovered, Appellant blamed

Miller for giving him a ride in a car that contained drugs. (ST 21) Appellant specifically denied

owning the vehicle. (ST 22) Both Appellant and Miller ultimately told Officer Hredzak at the

scene that the vehicle belonged to Miller. (ST 60) The car was registered to Miller. (ST 51)

When the two suspects were detained, the keys were in the ignition and the car was running. Id.

Police recovered Appellant's wallet, a passport for a Christina Younger, and other items of

indicia inside the vehicle. (ST 83)

          This case is factually similar to Commonwealth v. Millner, 888 A.2d 680 (Pa. 2005). In

determining that Appellee Millner did not have a reasonable expectation of privacy, the court

stated:

          [ A ]ppellee never argued or testified that he had such an expectation of privacy;
          instead, he stated that the vehicle was not his. *    * * Moreover, the
          Commonwealth's uncontradicted evidence demonstrated that the vehicle was
          registered to someone other than appellee,

Id. at 686. At the suppression hearing, Appellant neither testified nor argued that the Avalon

was his. In fact, the uncontradicted testimony was that the Avalon was owned by Miller.


                                                    8
Appellant made numerous statements at the scene attempting to distance himself from the

vehicle. Appellant's contention that he had a reasonable expectation of privacy in the Avalon

stands in direct contradiction to his own statements to the police, as well as the entire body of

evidence presented at the suppression hearing. Appellant told police that Miller had simply

given him a ride to the Dealership in the Avalon to retrieve the Impala, the Avalon was

registered to Miller, and Appellant's car, the 2004 Range Rover, was the reason for the entire

encounter. As Appellant failed to establish a reasonable expectation of privacy in the Avalon at

the suppression hearing, this Court correctly denied the suppression motion.

        Next, Appellant alleges that this Court abused its discretion by denying a Motion in

Limine to exclude alleged irrelevant hearsay testimony regarding a report that Appellant had

been observed in possession of a firearm on the day in question. Appellant further alleges that

the Court erred in overruling objections and denying a request for a mistrial on this issue. This

Court permitted Corporal Colberg to testify that the Dealership shop manager, Alex

Defrancesco, during a verbal dispute over the damaged loaner car earlier that afternoon,

observed Appellant with a handgun in his waistband and had previously observed Appellant on

numerous occasions carrying a firearm in this manner. The testimony was not offered to prove

the truth of the matter asserted, but rather to explain why the police took the precautions they

did in dealing with Appellant at the scene. The probative value of this testimony is significant

in that it explains the actions of the officers, in particular their decision to place Appellant in

handcuffs upon encountering him. Appellant asserts prejudicial effect in that Appellant would

needlessly be associated with a firearm, prejudicing the jury into thinking he is more likely to be

a drug dealer. As this Court noted, many people legally carry firearms in Pennsylvania,       and

Appellant was not in possession of a firearm when arrested nor was he charged with a firearms




                                                   9
violation. As such, this Court deemed the prejudicial effect to be minimal. Out of an

abundance of caution, this Court gave a cautionary instruction (TI 74), reminding the jury that

Appellant was not charged with violating any firearms statute, and instructing that the testimony

elicited was merely for the purpose of laying the foundation for the actions of the officers

throughout the encounter.   As this testimony was relevant and not admitted for the truth of the

matter asserted, this Court properly admitted this evidence and Appellant's assertions of error to

the contrary are without merit. Commonwealth v. Sneed, 526 A.2d 749, 754 (Pa. 1987).

        Appellant alleges that the affidavit for a search warrant was based on false or inaccurate

information, which, if excluded, would leave the affidavit devoid of probable cause. Appellant,

however, despite the voluminous Supplemental Concise Statement, fails to specifically allege

which statements in the Affidavit of Probable Cause were knowingly or intentionally false, or

made with reckless disregard for the truth.   Therefore, this Court is unable to address this

alleged error and the issue is waived. Pa.R.A.P. 1925(b) (4) (ii), (vii). Likewise, any allegation

of prosecutorial misconduct on this issue is also waived.




                                                      Trial

        Appellant alleges that this Court erred in admitting into evidence Appellant's bail

background information form, in that it had no relevance and was more prejudicial than

probative. The form, which Corporal Colberg testified is routinely completed by arrestees,

contains basic biographical information, family contact information and employment

information. (TI 26) Appellant wrote on the form that he was employed at Mornrna's Candies

with an income of $300.00 a week. (TI 27) This information is relevant in a Possession with

Intent case where intent is often proved by circumstantial evidence because it calls into question



                                                 10
Appellant's ability to own a number of cars given his stated income. Appellant's vague

assertion of prejudicial effect is more than overcome by the probative value to the

Commonwealth establishing the incongruity between Appellant's lifestyle and his stated

income. Furthermore, the jury was aware that Appellant was arrested and charged in this case

and would not likely be surprised or prejudiced to learn about the procedural step of completing

a bail form upon arrest.

        Appellant alleges this Court erred in permitting Detective Mark Goob to testify as an

expert witness regarding the issue of Appellant's criminal intent. Del. Goob, qualified as an

expert in narcotics transactions by stipulation of counsel, opined that the incongruity of

Appellant's income and his lifestyle suggested that Appellant received additional income,

consistent with the sale of drugs. As this incongruity was a factor in the witness' conclusion

that the drugs were possessed with intent to deliver and not for personal use, it was appropriate

for this Court to permit such testimony. Appeaant's argument that his income was legally

derived from his partial ownership of or employment at the candy store, while an appropriate

subject for cross-examination,   in no way precludes Del. Goob from stating his opinion that

under these circumstances, the heroin was possessed with the intent to deliver.

       Similarly, Det. Goob's testimony that drug dealers often operate out of vehicles which

they do not own, as it was a factor in support of his opinion, was relevant and properly admitted

by this Court. As an expert, Det. Goob is permitted to express his opinion based on

hypothetical information.   The jury then determines whether the Commonwealth has proven that

any particular element relied on by Det. Goob has been proven in this case. Commonwealth v.

Daniels, 390 A.2d 172 (Pa. 1978).




                                                 11
         Appellant     alleges    prosecutorial     misconduct       by presenting      testimony     at trial

regarding Appellant's        willingness     to provide information on other drug transactions,

testimony which had not prior been provided to Appellant through discovery.9 The legal

principles relevant to a claim of prosecutorial misconduct are well established.                      Actions

or inactions by a prosecutor rise to the level of prosecutorial misconduct only where their

unavoidable effect is to prejudice the jury, forming in the jurors' minds a fixed bias and

hostility toward the defendant such that they could not weigh the evidence objectively

and render a fair verdict. Commonwealth v. Hutchinson, 25 A.3d 277, 307 (Pa. 2011).

         Appellant     essentially    claims unfair surprise,        that trial counsel had not been

provided information that Appellant had made a statement to police that he was willing to

set up another drug dealer. While the Commonwealth is required to provide all evidence

in its possession to Appellant, Appellant has failed to establish that the Commonwealth

had this statement in its possession.           The Affidavit of Probable Cause does not include

this statement.     Appellant's      competent and experienced trial counsel cross-examined                 the

witness on this issue, attempting to call into question the credibility of the witness.                   This

statement was properly admitted, without objection, and subject to cross-examination.

As a result, neither the testimony nor the Commonwealth's                  reference to the statement in

closing argument, constitute prosecutorial misconduct.

                                                       Verdict

         Appellant claims that the evidence was insufficient to support the verdict. The test for

reviewing a sufficiency of the evidence claim is well settled:


9
  As with many of the issues raised, Appellant does not provide a citation to the record. In reviewing the transcripts,
this Court has not found an objection by counsel preserving this issue for appeal. When an allegation is unsupported
by citation to the record, this Court is prevented from assessing the issue and determining whether error occurred,
and the issue should therefore be deemed waived. Commonwealth v. Einhorn, 911 A.2d 960, 970 (Pa.Super.2006).


                                                          12
        [W]hether, viewing the evidence in the light most favorable to the
        Commonwealth as verdict winner and drawing all proper inferences favorable to
        the Commonwealth, the jury could reasonably have determined all elements of the
        crime to have been established beyond a reasonable doubt. .. This standard is
        equally applicable to cases where the evidence is circumstantial rather than direct
        so long as the combination of the evidence links the accused to the crime beyond
        a reasonable doubt.

Commonwealth v. Hardcastle, 546 A.2d 1101, 1105 (Pa. 1988) (citations omitted).

        Appellant alleges that the evidence was insufficient to establish that Appellant possessed

the heroin and that he possessed it with intent to deliver. Defendant was found guilty under the

· doctrine of constructive possession.   "Constructive possession is a legal fiction, a pragmatic

construct to deal with the realities of criminal law enforcement."    Commonwealth v. Davis, 280

A.2d 119, 121 (Pa. 1971).

        Constructive possession may be found where an individual does not have actual

possession over the illegal item but has conscious dominion over it. Commonwealth v. Carroll,

507 A.2d 819 (Pa. 1986). In order to prove "conscious dominion," the Commonwealth             must

present evidence to show that the defendant had both the power to control the contraband and

the intent to exercise such control. Commonwealth v. Gladden, 665 A.2d 1201, 1206 (Pa.Super.

1995). These elements can be inferred from the totality of the circumstances. Commonwealth v.

Gilchrist, 386 A.2d 603 (Pa.Super. 1978). "Constructive possession is an inference arising from

a set of facts that possession of the contraband was more likely than not." Commonwealth v.

Parker, 847 A.2d 745 (Pa.Super. 2004). Constructive possession may be proved by

circumstantial evidence.    Commonwealth v. Carter, 450 A.2d 142, 144 (Pa.Super, 1982).

Individually, the circumstances may not be decisive; but, in combination, they may justify an

inference that the accused had both the power to control and the intent to exercise that control,

which is required to prove constructive possession. Id.




                                                   13
          In the case sub Judice, the evidence more than supported a conviction.    A sock

containing over 1000 stamp bags of heroin was recovered from a car that also contained

Appellant's wallet, passport, and medications.      Appellant's hand was on the driver's door

handle of that vehicle when he was apprehended.         At one point, Appellant admitted being inside

the car. A jury could easily have found, based on this evidence, that Appellant had both the

ability and the intent to control the drugs inside the car.

          Similarly, the evidence overwhelmingly    supports the conclusion that the drugs were

possessed with the intent to deliver, and not for personal use. The large number of stamp bags

in and of itself would likely suffice for a jury to determine that personal use was uni ikely.

However, when the additional factors are taken into consideration, such as the lack of personal

use paraphernalia, Appellant's minimal reported income, and the use of a car not registered in

his name, the jury was well within its prerogative to find that the Commonwealth had met its

burden.

          Appellant's next issue, that the verdict was against the weight of the evidence, is also

without merit. The standard for a "weight of the evidence" claim is as follows:

          Whether a new trial should be granted on grounds that the verdict is
          against the weight of the evidence is addressed to the sound discretion of
          the trial judge, and (her] decision will not be reversed on appeal unless
          there has been an abuse of discretion .... The test is not whether the court
          would have decided the case in the same way but whether the verdict is so
          contrary to the evidence as to make the award of a new trial imperative so
          that right may be given another opportunity to prevail.

Commonwealth v. Taylor, 471 A.2d 1228, 1230 (Pa.Super. 1984). See also, Commonwealth. v.

Marks, 704 A.2d 1095, 1098 (Pa.Super. 1997) (citing Commonwealth v. Simmons, 662 A.2d

621, 630 (Pa. 1995)).




                                                   14
        Appellant alleges that the evidence did not permit a finder of fact to determine whether

Appellant conspired      to possess a controlled substance with intent to deliver.     Based on the

evidence presented at trial, the verdict does not so shock the conscience as to necessitate a new

trial. Appellant and Miller were apprehended on either side of the Avalon, which was leased to

Miller but contained numerous personal items of Appellant.           Their conduct on the day in

question, including the various statements of ownership of the vehicle, provides circumstantial

evidence that Appellant and Miller were conspiring.       The jury could reasonably conclude that

Appellant and Miller were working together to sell heroin.          As such, Appellant's    claim is

without merit.

        Appellant alleges that the verdict was inconsistent.   Appellant was convicted of

Possession with Intent to Deliver but found not guilty of Possession.    This allegation is based on

an incorrect understanding of the law.

        Consistency in verdicts in criminal cases is not necessary .... When an acquittal on
        one count in an indictment is inconsistent with a conviction on a second count, the
        court looks upon the acquittal as no more than the jury's assumption of a power
        which they had no right to exercise, but to which they were disposed through
        lenity. The rule that inconsistent verdicts do not constitute reversible error applies
        even where the acquitted offense is a lesser included offense of the charge for
        which a defendant is found guilty.

Commonwealth v. Petteway, 847 A.2d 713, 718 (Pa.Super. 2004).

       Next, Appellant alleges that the verdict was not unanimous.      Appellant's   allegation that

the jury verdict was not unanimous is not supported by the evidence. On April 2, 2012, the jury

in the above-captioned    case rendered a unanimous verdict of Guilty on all counts (ST 2). That

verdict was confirmed by individual polling (ST 3-5) and then recorded with all jurors affirming

their agreement by responding "I do." (ST 5) On April 5, 2012, Defendant filed a Motion for

Extraordinary    Relief seeking a hearing and an order vacating the verdict and granting a new



                                                 15
trial.   On April 9, 2012, Defense           Counsel   filed Counsel's   Affidavit    in Support   of Motion   for

Extraordinary      Relief (11Affidavit'1).

         This Court presided over the jury trial and the rendering of the verdict including the

polling of the jury. Contrary to Defense Counsel's assertion (Affidavit, 2), Juror 11 did not need

to be polled 3 times.           Juror 11, who was visibly emotional when the verdict was rendered,

initially paused, then gave a barely audible affirmative response without being prompted by the

Court.    While it was visually clear that Juror 11 responded             11Yes11, as his response was barely

audible, he was asked by the Court to keep his voice up. Immediately thereafter, he promptly

responded       audibly   11Yes.11   (Transcript    of Verdict testimony, hereinafter VT 4)          All parties

present in the Courtroom at that time apparently were satisfied that the verdict was unanimous

as evidenced by the fact that defense counsel did not then pose any objection.                 The verdict was

recorded, again with an affirmation by all jurors, and the jury discharged. (VT 5-7).

         Reportedly, some forty-five minutes after the verdict had been recorded and the jury

dismissed     (Affidavit, 3), Defendant's          Counsel interviewed         the emotional juror, a practice

discouraged      as against public policy.         See Pratt v. St. Christopher's Hosp., 581 Pa. 524, 540

(2005) (quoting Commonwealth v. Patrick, 416 Pa. 436, 442"43 (1965)). Defendant's Counsel

submitted     his own Affidavit purporting to quote Juror 11 at some length, on the one hand

denying that he voted to find Defendant guilty, and on the other hand stating that the other

jurors had pressured him bysaying they would be stuck deliberating for weeks without his vote

(Defendant's Counsel's Affidavit, 3-4).

         Pa. Rule of Evidence 606(b) and longstanding case law make clear that "after the jury

has separated and been discharged, jurors may not invalidate or impeach a verdict by their own

testimony."      Patrick, 416 Pa. at 442 (citing cases).           Under similar facts, the Third Circuit,



                                                         16
applying its essentially identical rule (Fed.R.Evid. 606), reiterated the policy reasons behind the

rule which include:       "discouraging    harassment    of jurors by losing parties eager to have the

verdict set aside; ... promoting verdict finality; [and] maintaining the viability of the jury as a

judicial decision-making      body .11   United States v. Lakhani, 480 F.2d 171, 184 (3d Cir. 2007)

(quoting Gov't of the V.l. v. Gereau, 523 F.2d 140 (3d Cir. 1975)).

           Appellant   does not allege either extraneous     information      or outside influence which

would be exceptions to Rule 606(b ).          Rather, Defendant argues that the verdict as rendered

indicated a lack of assent by Juror 11. This Court determined that Juror 11 did assent both

initially and again after being asked to keep up his voice by responding "Yes" to the question

11[
      dJo you agree with the verdict as read by your foreperson?"           Likewise, this Court observed

Juror 11 verbalize his agreement with the verdict by saying             1 do" when the Minute Clerk
                                                                       11




recorded the verdict.      While Juror 11 did use a tissue to dab at his eyes, and did pause very

briefly before his initial barely audible response, such indication of emotion is not uncommon

for jurors when rendering a verdict.        More germane is the fact that counsel did not request a

sidebar, make a motion or otherwise indicate any concern at that time as to the assent of all the

jurors. Asking that the jurors be polled is common practice in this Court upon receipt of a guilty

verdict and, as in this case, is prompted by an inquiry from the Minute Clerk (VT 2). After the

jury was polled, Defense Counsel did not in any way indicate concern that the verdict was not

unanimous.

           Appellant alleges that a juror was in some manner coerced into finding Appellant guilty.

This Court is unable to further address this allegation as Appellant fails to state precisely in

what manner or by what means such coercion was to have taken place. Likewise, the allegation

of "significant    and reversible issues in the deliberation process," without further elaboration,




                                                    17
does not give the Court sufficient      information    from which this Court can prepare a legal

analysis pertinent to the issue. Therefore, these issues are waived.     Pa.RAP.       1925(b) (4) (ii),

(vii).

                                                  Sentencing

         Appellant makes numerous allegations regarding the inappropriateness        of his sentence.

Before addressing the substantive issue, Appellant must raise a substantial question that his

sentence is not appropriate under the Sentencing Code. 42 P.S. § 978l(b); Commonwealth v.

Urrutia, 653 A.2d 706, 710 (Pa.Super. 1995). The determination of whether a particular issue

constitutes a "substantial question" can only be evaluated on a case by case basis.

Commonwealth v. House, 537 A.2d 361, 364 (Pa.Super. 1988). It is appropriate to allow an

appeal "where an appellant advances a colorable argument that the trial judge's actions were: (1)

inconsistent with a specific provision of the sentencing code; or (2) contrary to the fundamental

norms which underlie the sentencing process." Commonwealth v. Losch, 535 A.2d 115, 119-120

n. 7 (Pa.Super. 1987). Although Appellant's Concise Statement fails to specifically allege which

provision applies, this Court shall dispose of Appellant's claim on its merits.

         First, Appellant claims that the sentencing court erred in not sentencing Appellant to a

RRRI sentence following the Commonwealth's waiver of eligibility requirements. 61 P.S. §

4505(b) states in relevant part:

         (b) Waiver of eligibility requirements.s-The prosecuting attorney, in the
         prosecuting attorney's sole discretion, may advise the court that the
         Commonwealth has elected to waive the eligibility requirements of       this chapter if
         the victim has been given notice of the prosecuting attorney's intent    to waive the
         eligibility requirements and an opportunity to be heard on the issue.   The court,
         after considering victim input, may refuse to accept the prosecuting    attorney's
         waiver of the eligibility requirements.




                                                  18
         Because    this Court has discretion    to refuse the prosecuting    attorney's waiver, the

appropriate    inquiry is whether this Court abused its discretion.        Assuming,   arguendo,    that

Appellant had raised a substantial question, the standard of review with respect to sentencing is

whether the sentencing court abused its discretion.     Commonwealth v. Smith, 673 A.2d 893, 895

(Pa. 1996).     A court will not have abused its discretion unless "the record discloses that the

judgment exercised was manifestly unreasonable, or the result of partiality, prejudice, bias or ill-

will."   Id.   It is not an abuse of discretion if the appellate court may have reached a different

conclusion.    Grady v. Frito-Lay, Inc., 613 A.2d 1038, 1046 (Pa. 2003).

         This Court considered numerous factors in sentencing Appellant, including the Pre-

Sentence report. The Pennsylvania Supreme Court has held:

         Where pre-sentence reports exist, we shall continue to presume that the
         sentencing judge was aware of relevant information regarding the defendant's
         character and weighed those considerations along with mitigating statutory
         factors ... Having been informed by the. pre-sentence report, the sentencing court's
         discretion should not be disturbed.

Commonwealth       v. Devers, 546 A.2d 12, 18 (Pa.Super. 1988).

         When imposing a sentence, this Court is required to consider, among other things, the
   •
protection of the public, the gravity of the offence in relation to the impact on the victims and

community and the rehabilitative needs of the defendant. 42 P.S. § 972l(b).      As a juvenile,

Appellant pied guilty to Indecent Assault. More recently, Appellant pied to Disorderly Conduct

at four separate criminal petitions. Both the juvenile case and the adult pleas resulted in the

withdrawal of more serious charges, including rape in the juvenile case and three counts of

possession as an adult. At the time of this trial, Appellant had three pending simple assault cases

which had been postponed repeatedly by defense counsel until after this jury trial. After his

conviction in this case but prior to sentencing, Appellant pied guilty and was sentenced in each




                                                 19
of those assault cases. Appellant's conviction history precluded him from RRRI-eligibility.

Despite the Commonwealth's         willingness to waive eligibility requirements, this Court remained

concerned that Appellant's aggressive history, including a crime involving sexual violence, made

him a substantially less than ideal candidate for success with RRRI. Furthermore, the facts in

this case include Appellant's efforts to intimidate Dealership staff both verbally and also by

showing a firearm and then by abandoning an Impala in a manner intended to inconvenience             the

Dealership.

            Lastly, Appellant   alleges that this Court abused its discretion by failing to

sentence him to Boot Camp.           This claim, like Appellant's   numerous other issues, is

without      merit and fails under similar analysis as Appellant's      previous   issue.     The

statutory criteria for consideration for the Boot Camp program include a sentence of

confinement      "the minimum of which is not more than two years and the maximum of

which is five years or less."        61 P.S. § 3903.    · As Appellant was sentenced        to the

mandatory sentence of three to six years on the PWID count, he was not Boot Camp

eligible.     Assuming, arguendo, that Appellant were eligible for Boot Camp, this Court

has discretion to fashion a sentence that best satisfies the criteria set forth in 42 P.S. §

972l(b).      For the same reasons as stated above regarding RRRI, this Court determined

that Appellant's overall criminal history and aggressive behavior made him a poor

candidate for Boot Camp.        Furthermore, Appellant stated that he had suffered a closed-

head injury from which he continued to experience deficits. This Court considered that

the effects of that closed head injury would make him unsuitable for the physically

rigorous aspects of the Boot Camp program.




                                                   20
                                       CONCLUSION


       For all of the above reasons, no reversible error occurred and the findings and rulings of

this Court should be AFFIRMED.

                                            BY THE COURT:



                                            ________________J.




                                             21
                                                                                Circulated 07/11/2016 02:28 PM




    IN THE COURT OF COMMON PLEAS OF ALLEGHENY                        COUNTY, PENNSYLVANIA



     COMMONWEALTH OF PENNSYLVANIA .                      CRIMINAL DIVISION

           v.                                            CC No. 201011526

    CHRISTOPHER YOUNGER


    Appeal of:



    CHRISTOPHER YOUNGER,

           Appellant

                                               OPINION

 RANGOS,J.                                                                    September 24, 2015


             On April 2, 2012, Appellant, Christopher Younger, was convicted by a jury of his. peers

of one count of Possession with Intent to Deliver a Controlled Substance" (Heroin) and one count

of Criminal Conspiracy".          Appellant was sentenced to the mandatory three to six years of

incarceration on the PWID count with three years consecutive probation and three years

probation concurrent on the Conspiracy count.            Post- Sentence Motions were denied on

September 17, 2012 and Appellant filed a Notice of Appeal on October 15, 2012. Appellant

filed a Statement of Errors Complained of on Appeal on November 7, 2012, raising seven issues

on appeal, and a supplemental Concise Statement nunc pro tune on November 25, 2013,

incorporating by reference the first Concise Statement and raising ten issues, some of which

overlapped.         Neither pleading raised an issue with regard to the imposition of a mandatory


1
     35 P.S. § 780-l13(a) (30).
1.   18 P.S. § 903(a).


                                                   2
sentence in consideration of Alleyne v. Unites States, _U.S._,         133 S.Ct. 2151 (2013).     This

Court issued its Opinion on January 31, 2014. Nonetheless, Appellant raised an Alleyne issue on

appeal.    The Superior Court of Pennsylvania       vacated the sentence based on the weight of the

heroin not having been proven beyond a reasonable doubt, and remanded for resentencing.           The

Court declined to address Appellant's       numerous other issues on appeal without prejudice for

Appellant to raise them again following his resentencing.

          This   Court   resentenced   Appellant   on November     14, 2014 to 16 to 50 months

incarceration, followed by consecutive period of probation of three years. Appellant filed a Post-

Sentence Motion which was denied on March 16, 2015.            Appellant filed a Notice of Appeal on

April 6, 2015 and a Concise Statement of Errors Alleged on Appeal on April 27, 2015.




                            MATTERS COMPLAINED OFON APPEAL

          Appellant raises eight allegations of error on appeal, some of which contain subissues,

many of which repeat prior allegations of error in previous Concise Statements.        To the extent

this Concise Statement mirrors previous versions, this Court adopts and incorporates         its prior

Opinion of January 31, 2014.

          Appellant amended and expanded his Concise Statement in three areas. First, Appellant

alleges that Detective Hredzak testified that Appellant consented to a car search, but the search

warrant affidavit indicated that Appellant indicated he could not consent to the search as it was

not his car. Appellant alleges that if "false statements" are excluded, what remains is insufficient

to establish probable cause to search the vehicle.     Additionally, Appellant alleges prosecutorial

misconduct       in presenting   evidence which contradicted   information   in the search warrant,

specifically,    Detective Hredzak's testimony regarding whether consent was given to search the




                                                   3
vehicle.     Lastly, Appellant alleges this Court erred in sentencing him excessively and failing to

consider mitigating       factors including   Appellant's   accomplishments   and rehabilitation   while

incarcerated. Appellant alleges that the Court failed to state sufficient reasons on the record for a

sentence imposed at the highest end of the guidelines and incorrectly determining the Offense

Gravity Score for his offense. (Concise Statement of Errors alleged on Appeal, 4/27/15, at 2-8)




                                      SUMMARY OF THE CASE

           For a detailed summary of the testimony in this case, see Opinion, January 31, 2014, at 4-

6.

                                              DISCUSSION

           Appellant's third Concise Statement lists many issues which this Court has addressed in

its Opinion dated January 31, 2014. As such, this Court adopts its previous Opinion and hereby

supplements it to address additional considerations raised by Appellant.

           Appellant alleges that the affidavit for a search warrant was based on false or inaccurate

information, which, if excluded, would leave the affidavit devoid of probable cause. Appellant

specifically alleges that Detective Hredzak testified that Appellant consented to the search of the

Impala, while the averments in the search warrant indicate that Appellant said he was unable to

consent to such a search in that he was not the owner of the vehicle. Both Corporal Colberg and

Officer Hredzak testified that Appellant gave numerous stories and several explanations of his

conduct, and both stated that Appellant at one point gave consent to search the Impala. This

Court found the testimony of the police officers credible and useful in reconciling the purported

inconsistency between the search warrant affidavit and the testimony. As the inconsistency is

based on Appellant giving police several different versions of his story and not on the officers




                                                    4
providing false testimony, allegations of error based on alleged false testimony are without

merit. Likewise, any allegation of prosecutorial misconduct on this issue is also without merit.

         Next, Appellant has raised several new challenges to the validity of his sentence.3

Appellant alleges this Court failed to consider mitigating evidence, including the disparity

between his sentence and his co-defendant's sentence, the amount of time served and his

rehabilitation while incarcerated. Appellant further alleges that his Offense Gravity Score was

improperly calculated, leading to a longer sentencing range within the Sentencing Guidelines.

Appellant alleges this Court erred in failing to put on record its reasons for sentencing him at the

high end of the guidelines.

         Appellant alleges this Court failed to consider statutory sentencing factors, specifically

Appellant's conduct since his initial incarceration. Appellant's claim constitutes a challenge to

the discretionary aspects of his sentence.              Commonwealth v. Lamonda, 52 A.3d 365, 371

(Pa.Super. 2012). "[T[here is no absolute right to appeal when challenging the discretionary

aspect of a sentence." Commonwealth v. Crump; 995 A.2d 1280, 1282 (Pa.Super. 2010); 42

Pa.C.S. § 9781(b). An "[ajppeal is permitted only after this Court determines that there is a

substantial question that the sentence was not appropriate under the sentencing code." Crump,

995 A.2d at 1282. The determination of whether a particular issue constitutes a "substantial

question" can only be evaluated on a case by case basis. Commonwealth v. House, 537 A.2d

361, 364 (Pa.Super. 1988). It is appropriate to allow an appeal "where an appellant advances a

colorable argument that the trial judge's actions were: (1) inconsistent with a specific provision

of the sentencing code; or (2) contrary to the fundamental norms which underlie the sentencing

process." Commonwealth v. Losch, 535 A.2d 115, 119-120 n. 7 (Pa.Super. 1987).


J This Court notes that Appellant appears to have abandoned his challenges to the sentence based on Appellant's
eligibility for RRRI and Boot Camp.


                                                         5
        An allegation that a sentencing court "failed to consider" or "did not adequately
        consider" certain factors does not raise a substantial question that the sentence
        was inappropriate. Commonwealth v. McKiel. 427 Pa.Super. 561, 629 A.2d 1012
        (1993); Commonwealth v. Williams, 386 Pa.Super. 322, 562 A.2d 1385 (1989) (en
        bane). Such a challenge goes to the weight accorded the evidence and will not be
        considered absent extraordinary circumstances.    McKiel, 427 Pa.Super. at 564,
        629 A.2d at 1013.

Commonwealth v. Urrutia, 653 A.2d 706, 710 (Pa.Super. 1995).

        Appellant's     allegation of error, that this Court failed to adequately apply all of the

required sentencing factors, does not raise a substantial question for appellate review. However,

in an abundance of caution, this Court will address the merits of Appellant's claim.

        The standard of review with respect to sentencing is whether the sentencing court abused

its discretion.   Commonwealth v. Smith, 673 A.2d 893, 895 (Pa. 1996). A court will not have

abused its discretion unless "the record discloses that the judgment exercised was manifestly

unreasonable,     or the result of partiality, prejudice, bias or ill-will."   Id. It is not an abuse of

discretion if the appellate court may have reached a different conclusion.          Grady v. Frito-Lay,

Inc., 613 A.2d 1038, 1046 (:Pa. 2003).

        As this Court previously stated, this Court, in fashioning its sentence of Appellant,

considered the protection of the public, the gravity of the offense in relation to the impact on the

victims and the community, and the rehabilitative needs of defendant.             42 Pa.C.S. § 972l(b).

Moreover, this Court was guided by the Pre-Sentence            Report and the Sentencing    Guidelines.

The Pennsylvania Supreme Court has held:

        Where pre-sentence reports exist, we shall continue to presume that the
        sentencing judge was aware of relevant information regarding the defendant's
        character and weighed those considerations along with mitigating statutory
        factors ... Having been informed by the pre-sentence report, the sentencing court's
        discretion should not be disturbed.

        Commonwealth v. Devers, 546 A.2d 12, 18 (Pa.Super. 1988).




                                                     6
        Appellant alJeges this Court failed to consider certain mitigating factors, including his

amount of time served, rehabilitative efforts, and the disparity between his and his co-

defendant's sentence. The sentence of a co-defendant is irrelevant to Appellant's sentence.

Appellant must be sentenced on his own merits, according to sentencing factors listed in §

9721(b ). As to his rehabilitative efforts, while this Court did consider such efforts and

commends Appellant for his efforts, this Court must also consider the protection of the

community and the gravity of the offense. Despite Appellant's numerous classes, he continued

to demonstrate by his attitude and demeanor the same lack of maturity and respect for authority

that this Court observed during the trial and that the evidence at trial suggests were at the root of

the initial confrontation at the dealership as well as much of what followed. This Court

continued to be concerned about Appellant's ability to return to society and lead a law-abiding

life. When all of the sentencing factors were considered by this Court, it did not abuse its

discretion in imposing a sentence that was within the standard range of the Sentencing

Guidelines.

       Appellant alleges his Offense Gravity Score (OGS) was calculated incorrectly, and as a

result, his sentence is unduly harsh. Appellant is incorrect. 204 Pa.C.S. § 303.15 states that 35

Pa.C.S. § 780-113 §§ A30 Possession With Intent to Deliver Heroin carries an OGS of 8 when

the amount of heroin in question was between 10 and 50 grams. In the case sub judice, the

amount of heroin was 17 grams. This Court used an 8 OGS in sentencing Appellant.

Appellant's argument that Alleyne should be extended to Offense Gravity Scores within the

Sentencing Guidelines is not supported by any authority and would lead to the fact finder having

to determine a non-mandatory sentencing range, an outcome which it is unlikely the legislature

intended. As a result, this Court did not improperly assign Appellant's OGS.




                                                 7
        This Court, after summarizing      its reasoning in sentencing Appellant, was asked

by Appellant to specifically place its reasons on the record. The Court responded:

        I gave you a standard range sentence with a longer tail because I want to give the
        parole board the opportunity to determine whether or not the concerns that I had
        in sentencing originally have been resolved, whether you've been rehabilitated.
        Incarceration is not just about doing the time. It is about demonstrating _that
        you've made some changes that will make you successful as a productive member
        of the community.

As discussed     above, this Court had continued      concerns over whether Appellant    had been

rehabilitated.   Nevertheless,   this Court imposed a standard range sentence that made Appellant

immediately eligible for the Parole Board to reach a different conclusion.




                                           CONCLUSION


        For all of the above reasons, no reversible error occurred and the findings and rulings of

this Court should be AFFIRMED.

                                               BY THE COURT:




                                                                                          J.




                                                  8
                               CERTIFICATE OF SERVICE


       The undersigned   hereby certifies that a true and correct copy of this OPINION was

mailed to the following individuals   by first class mail, postage prepaid on the 24th day of

September 2015.



                         Lucas Kelleher
                         104 Keystone Street
                         Altoona, PA 16602

                         Michael Streily
                         Office of the District Attorney
                         401 County Courthouse
                         Pittsburgh, PA 15219




                                                           -~
                                            Jam s J. Robertson, Law clerk for Jill E. Rangos




                                               9